ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 8/27/21 wherein the specification was amended; claims 1-75 were canceled; and claims 76-88 were added.
	Note(s):  Claims 76-88 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a method of treating lung inflammation not caused by cancer as set forth in independent claim 76.  In addition, the instant invention has claims directed to a method of treating viral infection as set forth in independent claim 83.

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 83-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,617,772. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to method of treating inflammation by administering 
    PNG
    media_image1.png
    191
    158
    media_image1.png
    Greyscale
.  The claims differ in that those of the patented invention are specifically directed to inflammation of the brain whereas those of the instant invention are directed to a viral infection in general.  However, the skilled artisan would recognize that because anti-viral agents (see patented claims 2 and 4) are administered, then the inflammation of the brain is of a viral origin (viral infection).  In addition, in the abstract of Dunphy et al, it is disclosed that the compounds are useful for treating inflammation and infection.  Thus, the inventions disclose overlapping subject matter.

Claims 76-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,793,570 in view of Dunphy et al (US Patent No. 10,617,772). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to method wherein a subject is 
    PNG
    media_image1.png
    191
    158
    media_image1.png
    Greyscale
.  The claims differ in that those of the patented invention do not set forth the specific purpose for which the compound is administered wherein the instant invention is directed to inflammation of the lungs and a viral infection, in general.  However, using the teachings of Dunphy et al (see abstract and claims 1-4), the skilled artisan would recognize that it is known in the art to use 
    PNG
    media_image1.png
    191
    158
    media_image1.png
    Greyscale
 in the treatment of inflammation and infections (viral infections).   The abstract and claims 1-4 of Dunphy et al specifically discloses that compounds encompassed by the instant invention are useful in the treatment of inflammation and infection.  Thus, the inventions disclose overlapping subject matter.

Claims 76-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,994,573 in view of Dunphy et al (US Patent No. 10,617,772). 

    PNG
    media_image1.png
    191
    158
    media_image1.png
    Greyscale
.  The claims differ in that those of the patented invention do not set forth the specific purpose for which the compound is administered wherein the instant invention is directed to treatment of lung inflammation and  viral infections, in general.  However, using the teachings of Dunphy et al (see abstract and claims 1-4), the skilled artisan would recognize that it is known in the art to use 
    PNG
    media_image1.png
    191
    158
    media_image1.png
    Greyscale
 in the treatment of inflammation and infections (viral infections).  The abstract and claims 1-4 of Dunphy et al specifically discloses that compounds encompassed by the instant invention are useful in the treatment of inflammation and infection.  Thus, the inventions disclose overlapping subject matter.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to non-radiolabeled 
    PNG
    media_image1.png
    191
    158
    media_image1.png
    Greyscale
.  In particular, the disclosure is directed to radiolabeled compounds 
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 77-79 and 83-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 77 and 78:  Claim 77 is ambiguous because it is unclear what limitations/conditions must be met in order to determine whether or not a lung inflammation is a result of a lower or upper respiratory tract infection or not.  Since claim 78 depends upon claim 77 for clarity, it is also vague and indefinite.
	Claims 79 and 85:  The claims are ambiguous because it is unclear what conditions/parameters must be met in order to deter if a subject is suffering from SARS or a common cold.
Claims 83 and 84:  Claim 83 is ambiguous because it is unclear what limitations/conditions must be met in order to determine whether or not a viral infection  is a result of a lower or upper respiratory tract infection or not.  Since claim 78 depends upon claim 77 for clarity, it is also vague and indefinite.

COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  However, Applicant’s must address and overcome the 112 and double patenting rejections above.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious a method of treating lung infection and viral infections as set forth in independent claims 76 and 83.

The Examiner is aware of numerous applications with similar subject matter.  However, while every effort has been made to review all applications containing overlapping subject matter, some applications may have been missed.  Thus, Applicant is respectfully requested to submit all serial numbers of applications containing overlapping subject matter for review by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 18, 2022